IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                              Assigned on Briefs April 24, 2001

               STATE OF TENNESSEE v. WILLIAM CASH PATE

                    Appeal from the Circuit Court for Williamson County
            No. 1-223-1098    Donald P. Harris, Judge and Cornelia Clark, Judge



                      No. M2000-02442-CCA-R3-CD - Filed June 27, 2001


The Defendant, William Cash Pate, was convicted by a jury of second offense driving under the
influence (DUI). In this appeal as of right, he argues that the trial court erred by failing to suppress
the evidence obtained against him because that evidence was the fruit of his unlawful seizure at a
roadblock. We agree. Accordingly, we reverse the Defendant’s conviction and the trial court’s order
denying the Defendant’s motion to suppress.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Reversed

DAVID H. WELLES, J., delivered the opinion of the court, in which NORMA MCGEE OGLE and ALAN
E. GLENN, JJ., joined.

John Conners, Franklin, Tennessee, for the appellant, William Cash Pate.

Paul G. Summers, Attorney General and Reporter; Kim R. Helper, Assistant Attorney General; Ron
Davis, District Attorney General; and Lee Dryer, Assistant District Attorney General, for the
appellee, State of Tennessee.

                                              OPINION

        On July 4, 1998, the Defendant and his wife were stopped at a roadblock located at the
intersection of Carter’s Creek Pike and Coleman Road in Williamson County. The roadblock was
operated by three officers of the Tennessee Highway Patrol (THP). Sgt. Ronnie Strickland was the
officer who stopped the Defendant’s car, and he discovered that the Defendant had an open container
of beer between his legs. The Defendant was instructed to pull over to the side of Coleman Road,
because there was not a safe place to stop on Carter’s Creek Pike. The Defendant was asked to
perform three field sobriety tests, following which the Defendant was arrested and transported to the
hospital to have a sample of blood drawn. The test results revealed that the Defendant had a blood
alcohol concentration of .22 gram percent.
          The Defendant moved to suppress the evidence obtained as a result of the roadblock on the
ground that the roadblock was conducted in violation of the United States and Tennessee
Constitutions. After a hearing, the trial court denied the Defendant’s motion, and the case proceeded
to trial, after which the Defendant was convicted. The Defendant again argues before this Court that
the evidence should have been suppressed.

        At the suppression hearing, Sgt. Strickland testified that the Tennessee Highway Patrol
conducted an “enforcement roadblock” on July 4, 1998 between 9:00 p.m. and 10:00 p.m. He
explained that an “enforcement roadblock” permits officers to check for driver’s licenses, weight
violations for commercial vehicles, and other violations as authorized by Department of Safety
General Order 410. He stated that this roadblock was operated in compliance with General Order
410, which pertains to the operation of enforcement roadblocks. The requirements for an
enforcement roadblock pursuant to General Order 410 are not as stringent as the requirements for
a sobriety roadblock, which is governed by General Order 410-1.

        Sgt. Strickland testified that he made the decision to establish the roadblock, which he was
authorized to do by General Order 410. He did not discuss the decision with his supervisor, but he
did notify “dispatch” that he was going to conduct the roadblock. He was the supervisor of the
roadblock, and he made all the decisions regarding the operation of the roadblock, including the
location, the timing, the duration, and which vehicles would be stopped. He said that the roadblock
was located in a safe location, where the THP had previously conducted many roadblocks. It was
at the T-intersection of Carter’s Creek Pike and Coleman Road. Traffic on Carter’s Creek Pike does
not stop at the intersection, while traffic on Coleman Road does stop. The speed limit on Carter’s
Creek Pike at that location is 50 miles per hour. There are no streetlights at that intersection, and
the area was dark on July 4. However, there were three patrol cars that had their blue lights flashing.
The patrol cars were parked near each other off the roadway on the same side of Carter’s Creek Pike.
Sgt. Strickland testified that the visibility of the roadblock was excellent in all three directions. All
three officers were in uniform, but Sgt. Strickland could not recall whether he was wearing a
reflective vest. The Defendant and his wife both testified that Sgt. Strickland was not wearing a
reflective vest.

       Although there were three police cruisers with blue lights flashing and three officers in
uniform, there were no other indications or warnings of the roadblock. There were no warning signs
advising drivers of the roadblock, and there were no orange cones to help direct traffic. No advance
notice was given to the media, but Sgt. Strickland testified that he could have notified the media.
He chose not to do so, partly because notification was not required.

        Sgt. Strickland testified that during the one hour duration of the roadblock, twenty-seven cars
were stopped. Every car which entered the intersection was stopped. Five citations were issued,
including two for DUI, one for an open container, and two for driving with a revoked or suspended
license. Sgt. Strickland stated that the roadblock was not used as a subterfuge to search for drugs
or drivers under the influence, despite the fact that it was conducted at night on Independence Day.



                                                  -2-
        Both the Defendant and his wife testified that when they saw the blue lights, they believed
there had been a traffic accident. They said that it was very dark at the intersection, and they did not
see any police officers as they approached. There were no warning signs, orange cones, or officers
in orange reflective vests. The Defendant slowed down as he approached the blue lights, but both
he and his wife were startled when Sgt. Strickland suddenly appeared at his driver’s side window.
Both testified that they were frightened by the experience.

        In her order denying the Defendant’s motion to suppress, the trial judge specifically found
that the roadblock was not conducted in compliance with General Order 410-1 or the supreme
court’s decision in State v. Downey, 945 S.W.2d 102 (Tenn. 1997), which govern sobriety
roadblocks. However, she also found that the roadblock was conducted in compliance with General
Order 410, governing enforcement roadblocks, and that the roadblock was not used as a pretext to
search for drunk drivers. Accordingly, the trial judge determined that the Defendant’s seizure was
not unconstitutional, and she declined to suppress the evidence obtained against him.

        When reviewing the grant or denial of a motion to suppress,
        [q]uestions of credibility of the witnesses, the weight and value of the evidence, and
        resolution of conflicts in the evidence are matters entrusted to the trial judge as the
        trier of fact. The party prevailing in the trial court is entitled to the strongest
        legitimate view of the evidence adduced at the suppression hearing as well as all
        reasonable and legitimate inferences that may be drawn from that evidence. So long
        as the greater weight of the evidence supports the trial court’s findings, those findings
        shall be upheld. In other words, a trial court’s findings of fact in a suppression
        hearing will be upheld unless the evidence preponderates otherwise.

State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996). However, the application of the law to the facts
as found by the trial court is a question of law which the appellate court reviews de novo. State v.
Yeargan, 958 S.W.2d 626, 629 (Tenn. 1997).

         Both the United States and Tennessee Constitutions protect against unreasonable searches
and seizures. See U.S. Const. amend IV; Tenn. Const. art. 1, § 7. The intent and purpose of the
prohibition against unreasonable searches and seizures found in the Tennessee Constitution has been
found to be the same as that found in the Fourth Amendment to the Unites States Constitution. See
State v. Simpson, 968 S.W.2d 776, 779 (Tenn. 1998). According to the Supreme Court, the purpose
of this prohibition is to “safeguard the privacy and security of individuals against arbitrary invasions
of government officials.” Camara v. Municipal Court, 387 U.S. 523, 528 (1967).

       Under both the United States and the Tennessee Constitutions, a search or seizure conducted
without a warrant is presumed unreasonable. See Coolidge v. New Hampshire, 403 U.S. 443, 454-
55 (1971); Simpson, 968 S.W.2d at 780; State v. Watkins, 827 S.W.2d 293, 295 (Tenn. 1992).
Therefore, evidence seized as a result of a search or seizure conducted without a warrant must be
suppressed unless the State proves by a preponderance of the evidence that the search or seizure was



                                                  -3-
reasonable under the United States and Tennessee Constitutions. See Coolidge, 403 U.S. at 454-55;
Simpson, 968 S.W.2d at 780; Watkins, 827 S.W.2d at 295.

        The stop of an automobile and the detention of its occupants constitutes a seizure, even if the
purpose of the stop is limited and the detention is brief. Whren v. United States, 517 U.S. 806, 809-
10 (1996); Delaware v. Prouse, 440 U.S. 648, 663 (1979); Unites States v. Martinez-Fuerte, 428 U.S.
543, 556-58 (1976); State v. Vineyard, 958 S.W.2d 730, 734 (Tenn. 1997). Generally, for the
seizure of an automobile to be reasonable, there must be some type of individualized suspicion of
wrongdoing justifying the stop. See Whren, 517 U.S. at 810; Prouse, 440 U.S. at 655, 659;
Vineyard, 958 S.W.2d at 734. In some circumstances, however, it may be considered reasonable
under the United States and Tennessee Constitutions to seize an automobile and its occupants
without any type of individualized suspicion. For example, in United States v. Martinez-Fuerte, the
Supreme Court approved suspicionless seizures of automobiles at “permanent checkpoint” sites to
search for illegal aliens, 428 U.S. at 556-57, and in Michigan v. Sitz, 496 U.S. 444 (1990), the
Supreme Court approved suspicionless temporary checkpoints to search for intoxicated drivers. 496
U.S. at 450-55. The Supreme Court has maintained that “[t]he reasonableness of seizures that are
less intrusive than a traditional arrest depends ‘on a balance between the public interest and the
individual’s right to personal security free from arbitrary interference by law officers.’” Brown v.
Texas, 443 U.S. 47, 50 (1979) (citations omitted). It has further explained that
        [c]onsideration of the constitutionality of such seizures involves a weighing of the
        gravity of the public concerns served by the seizure, the degree to which the seizure
        advances the public interest, and the severity of the interference with individual
        liberty.

Id. at 50-51. A key concern in balancing these interests is “to assure that an individual’s reasonable
expectation of privacy is not subject to arbitrary invasions solely at the unfettered discretion of
officers in the field.” Id. at 51. Thus,
         the Fourth Amendment requires that a seizure must be based on specific, objective
         facts indicating that society’s legitimate interests require the seizure of the particular
         individual, or that the seizure must be carried out pursuant to a plan embodying
         explicit, neutral limitations on the conduct of individual officers.

Id. (emphasis added). Accordingly, Fourth Amendment protection at checkpoint stops “lies in the
appropriate limitations on the scope of the stop.” Martinez-Fuerte, 428 U.S. at 567.

        Our supreme court first addressed the constitutionality of roadblock checkpoints under the
Tennessee Constitution in State v. Downey, 945 S.W.2d 102 (Tenn. 1997). In Downey, which
analyzed the constitutionality of a sobriety checkpoint, our supreme court examined the United
States Supreme Court cases addressing the constitutionality of roadblock seizures as well as cases
from other states addressing the same issue. See id. at 106-10. The court adopted the three-part
balancing test for determining the constitutionality of suspicionless seizures outlined by the Supreme
Court in Brown and applied in Sitz as the appropriate constitutional standard under the Tennessee
Constitution,


                                                 -4-
        so that when a seizure occurs, an individual’s reasonable expectation of privacy is not
        subject to arbitrary invasions solely at the unfettered discretion of officers in the field,
        and the seizure is carried out pursuant to a plan embodying explicit, neutral
        limitations on the conduct of individual officers.

Id. at 110. Applying the Brown and Sitz test, the court recognized the State’s “compelling interest”
in detecting and deterring intoxicated drivers and asserted its conviction that roadblocks are effective
tools in combating the drunk driving problem. Id. It also agreed with the Sitz court that the courts
“should not determine which among reasonable law enforcement approaches is the most effective.”
Id. In light of these findings, the supreme court held “that the use of a sobriety roadblock may be
used to advance the State’s compelling interest provided it is established and operated in a manner
that minimizes intrusion and limits discretion.” Id.

        In State v. Larry Allen Hicks, No. E1999-00957-CCA-R3-CD, 2000 WL 656801, at *6-7
(Tenn. Crim. App., Knoxville, May 19, 2000), perm. app. granted, (Tenn. Dec. 11, 2000), this Court
considered the constitutionality of “driver’s license” roadblocks. The roadblock at issue in that case
was a roadblock established to check driver’s licenses pursuant to General Order 410, which
authorizes certain types of “enforcement roadblocks.” See id. at *2. Using the balancing test set
forth in Brown and Sitz and adopted by our supreme court in Downey, we determined that the State
has a significant interest in regulating drivers and vehicles on the roadways and that roadblocks are
an effective way to further that interest because they both detect and deter unlicensed drivers. Id.
at *7. We thus concluded that
        roadblocks to check for unlicensed drivers are constitutional under the United States
        and Tennessee Constitutions so long as they are “established and operated in
        accordance with predetermined guidelines and supervisory authority that minimize
        the risk of arbitrary intrusions on individuals and limit the discretion of law
        enforcement officers at the scene.”

Id. (quoting Downey, 945 S.W.2d at 112).

        While the roadblock at issue here involved more than just a check for driver’s licenses, the
same rationale applies. General Order 410 authorizes roadblocks to check for driver’s licenses;
commercial vehicle registrations, equipment, weight, and length; and agriculture violations where
applicable: all of which involve the safe operation of vehicles on the highway. As we stated in
Hicks, the State has a significant interest in regulating drivers and vehicles, thereby ensuring the safe
operation of vehicles on the public highways of this State. See id. We believe that roadblocks are
an effective way to further the State’s interest because they detect and deter noncompliance with
driver and vehicle regulations. See id. Thus, “enforcement roadblocks” established pursuant to
General Order 410 and involving more than just a check for driver’s licenses may be constitutionally
permissible so long as they are “established and operated in accordance with predetermined
guidelines and supervisory authority that minimize the risk of arbitrary intrusions on individuals and
limit the discretion of law enforcement officers at the scene.” Downey, 945 S.W.2d at 112.
Accordingly, we must determine whether the roadblock at issue in this case met these requirements.


                                                    -5-
        In denying the Defendant’s motion to suppress, the trial court specifically determined that
Downey was inapplicable to the instant case because Downey addressed sobriety checkpoints rather
than enforcement checkpoints.1 With this contention, we respectfully disagree. While the roadblock
at issue before the Downey court was the constitutionality of a sobriety checkpoint, the same
guidelines for determining whether a roadblock meets constitutional standards would apply to a
roadblock of any type. See Larry Allen Hicks, 2000 WL 656801, at *6. No matter what type of
roadblock is being conducted, the roadblock must still be “established and operated in accordance
with predetermined guidelines and supervisory authority that minimize the risk of arbitrary intrusions
on individuals and limit the discretion of law enforcement officers at the scene.” Downey, 945
S.W.2d at 112. Thus, using Downey as guidance, we must determine whether that took place in this
case.

        As a framework for determining whether a roadblock minimizes intrusion and limits
discretion, the supreme court in Downey adopted the criteria delineated in cases from Iowa,
California, and Kansas. Id. at 110 (citing State v. Loyd, 530 N.W.2d 708 (Iowa 1995); Ingersoll v.
Palmer, 743 P.2d 1299 (Cal. 1987); State v. Deskins, 673 P.2d 1174 (Kan. 1983)). Those criteria
include: (1) supervisory authority which carefully targets the time and location of the roadblocks
and establishes neutral procedures for their operation; (2) adequate warnings; (3) advance publicity;
(4) minimizing the length and nature of detention; (5) adequate safety precautions; and (6) the
availability of less intrusive methods for combating the problem. Id. After outlining these factors,
the court also noted that a list of relevant factors “can take any length or form” and that “[n]ot every
factor must weigh in favor of the state to uphold a given roadblock, nor is any single one dispositive
of the issue.” Id. It maintained that “the overriding question is whether the roadblock was
established and operated in a constitutionally reasonable manner that minimized the intrusion on
individuals and limited the discretion afforded to officers at the scene.” Id.

        The supreme court in Downey exemplified aspects of that roadblock which were consistent
with constitutional standards. The discretion of the officers at the scene was limited because all cars
traveling in both directions were stopped, and when the traffic became congested motorists were
permitted to pass through the roadblock. Id. Also, safety measures were taken to warn approaching
motorists, as the roadblock was set up in a safe and visible area and consisted of uniformed officers
and marked patrol cars with flashing blue lights. Id. Nevertheless, after setting forth these aspects
of the roadblock, the court determined that “[a]ll of the remaining evidence . . . indicated that this
roadblock was not established and operated in a manner that was consistent with article I, section
7 of the Tennessee Constitution.” Id. It explained as follows:
        First and foremost, the decision to set up a roadblock was made by an officer in the
        field. Likewise, the site selected for the roadblock and the procedure to be used in
        operating the roadblock were matters left to the discretion of an officer in the field.
        No supervisory authority was sought or obtained, and no administrative decisions
        were made with regard to these critical factors. The State maintains on appeal that


         1
           While concludin g that Downey was inapplicable to this case because it dealt with sobriety checkpoints, the
trial court also determined that had Downey been app licable, the req uirements o f Downey were not met in this case.

                                                         -6-
         the absence of formal supervisory participation was of “little weight” since Lt. Hill
         supervised the roadblock at the scene. We disagree. Virtually every court has
         emphasized the importance of limiting the discretion of police officers at the scene.
         . . . Lt. Hill’s concessions that supervisory and administrative authority was not
         sought makes it crystal clear that proper measures were not taken to prevent the
         unfettered discretion of officers at the scene.
                  The lack of administrative or supervisory decision making was also evidenced
         by the absence of publicity surrounding the roadblock. We believe advance publicity
         furthers the deterrence rational for the use of a sobriety roadblock. . . . The State’s
         contention that advanced publicity was unnecessary because the roadblock was well-
         marked at the scene completely ignores the deterrence rationale. Accordingly, this
         omission in the present case likewise weighs against the reasonableness of the
         roadblock used to stop the defendant.
                  Finally, the absence of supervisory or administrative decision-making in this
         case may have contributed to creating an issue as to the purpose of the roadblock.
         The testimony in the record is that officers set up this roadblock for the purpose of
         checking drivers’ licenses in accordance with General Order 410 of the Department
         of Safety. All the remaining evidence in the record, however, indicates that the
         actual purpose was the detection of alcohol-impaired motorists. We do not decide
         whether the roadblock was a “subterfuge” or a “pretext” for investigating drunk
         drivers, or address the implications that might follow such a finding. Instead, this
         discrepancy in the proof is a reflection of the overall failure by law enforcement
         officers to establish this roadblock in a manner consistent with administrative and
         supervisory oversight. We conclude, therefore, that this likewise is a factor that
         weighs against the reasonableness of this particular roadblock.

Id. at 110-11.

        The State asserts that the roadblock in this case met constitutional standards because it was
established and conducted in accordance with predetermined guidelines in the form of General Order
410.2 While we agree with the State that the roadblock was established and conducted in accordance
with General Order 410, that conclusion does not end our inquiry. Not only must we determine
whether the roadblock as instituted was “established and operated in accordance with predetermined
guidelines,” we must determine whether the predetermined guidelines and supervisory authority
“minimize the risk of arbitrary intrusions on individuals and limit the discretion of law enforcement
officers at the scene.” Downey, 945 S.W.2d at 112.



         2
           W e note that the State relies upon State v. Joe W. Steward, No. M 1999-0 1284-C CA-R3- CD , 2 0 00 W L
12464 36 (Te nn. Crim. Ap p., Nashville, Aug. 18, 2000) for its assertion that the roadblock was co nstitutional because
it was conducted pursuant to General Order 410. In that case, a pane l of this Court up held the co nstitutionality of a
roadblock that had been conducte d pursuan t to Genera l Order 4 10. See id. at *2-4. However, based on the analysis and
reasoning set forth in this opinion, we find the decision in Steward to be unpe rsuasive on th e issue of the co nstitutionality
of the seizure which occurred in this case.

                                                              -7-
         In analyzing the roadblock in this case, we will utilize the procedure used in Downey and first
identify the characteristics of the roadblock which are consistent with constitutional standards. As
mandated by General Order 410, every pre-determined vehicle was stopped, which in this case was
every vehicle. Thus, the discretion of the officers at the scene as to which vehicles to stop was
limited. Also, safety measures were taken to warn motorists of the roadblock. Sgt. Strickland
testified that the roadblock was in a safe and visible location, that it was marked by patrol cars with
flashing blue lights, and that it was operated by uniformed law enforcement officers. These factors
are all similar to factors found to be consistent with constitutional standards in Downey. See id. at
110.

        Additionally, the trial court specifically found that this roadblock was not a subterfuge for
other purposes, and the evidence does not preponderate against that finding. Accordingly, unlike
Downey, an issue was not created as to the purpose of the roadblock, which would have contributed
to a finding that the roadblock was not established “in a manner consistent with administrative and
supervisory oversight.” See id. at 111.

        Nevertheless, like the situation in Downey, the decisions regarding whether to conduct the
roadblock, when to conduct the roadblock, where to conduct the roadblock, and how to conduct the
roadblock were left to an officer in the field -- Sgt. Strickland. According to General Order 410,
lieutenants or sergeants may establish or approve roadblocks without seeking further administrative
approval. The only requirement is that prior to conducting a roadblock, the departmental supervisor
or senior member must notify dispatch that a roadblock is going to be conducted and inform dispatch
of the type of roadblock, the location of the roadblock, the departmental members present, and any
other agencies present. The State posits that because Sgt. Strickland was authorized under General
Order 410 to establish this roadblock and make all decisions regarding its operation, the
constitutional requirements were met. We do not agree.

         In Downey, the supreme court placed great emphasis on the fact that these decisions were
left to an officer in the field. See id. In that case, the officer establishing and supervising the
roadblock was a lieutenant, which is a higher ranking officer than a sergeant. Notwithstanding, the
supreme court rejected the State’s argument that the roadblock satisfied constitutional standards
because it was supervised by a ranking officer, stating, “Virtually every court has emphasized the
importance of limiting the discretion of police officers at the scene. . . . Lt. Hill’s concessions that
supervisory and administrative authority was not sought makes it crystal clear that proper measures
were not taken to prevent the unfettered discretion of officers at the scene.” Id. at 110-11. The court
quoted with approval the Pennsylvania Supreme Court, which asserted that the decision to hold a
roadblock, “‘as well as the decision as to its time and place, should be matters reserved for prior
administrative approval, thus removing the determination of those matters from the discretion of
police officers in the field.’” Id. at 111 (quoting Commonwealth v. Tarbert, 535 A.2d 1035, 1043
(Penn. 1987)). In Larry Allen Hicks, 2000 WL 656801, we upheld the constitutionality of the
driver’s license roadblock which had been established pursuant to General Order 410, but in that case
the lieutenant conducting the roadblock had been ordered to set it up by his supervisor. See id. at
*8. We distinguished that case from Downey, noting that


                                                  -8-
         the fact that another officer, who was not at the scene, ordered the roadblock
         indicates that there was administrative and supervisory decision-making. This
         administrative and supervisory decision-making is completely opposite from the
         situation in Downey, where the decision to establish the roadblock was made by an
         officer in the field.

Id. Accordingly, we conclude, like the supreme court did in Downey, that due to the lack of prior
administrative approval for the roadblock in the instant case, “proper measures were not taken to
prevent the unfettered discretion of officers at the scene.” Downey, 945 S.W.2d at 111.

        In reaching this conclusion, we are not unaware of the practical difficulties that may arise
when ranking officers with the authority to establish and approve roadblocks also work in the field.
However, we believe that the supreme court has made it clear that an officer in the field may not
arbitrarily decide to conduct a roadblock and decide how the roadblock is to be operated. This
allows too much discretion to be exercised by an officer at the scene, regardless of his or her rank,
resulting in an insufficient safeguard of a person’s reasonable expectation of privacy. Therefore,
these are matters for prior administrative approval, not the unfettered discretion of an officer in the
field.3

         Additionally, we note that there was no advance publicity regarding this roadblock. Sgt.
Strickland testified that he had the discretion to inform the media in advance of the roadblock, but
he chose not to do so because it was not required for an enforcement roadblock. Advance publicity
is not required by or even mentioned in General Order 410, and the lack of publicity “is not, in and
of itself, determinative” of whether a roadblock meets constitutional standards. See State v. Freddie
Ray Guye, No. 01C01-9803-00141, 1999 WL 54805, at *2 (Tenn. Crim. App., Nashville, Feb. 8,
1999); Larry Allen Hicks, 2000 WL 656801, at *10. Nevertheless, the supreme court in Downey
placed much emphasis on the lack of publicity in that case, stressing that “the presence or absence
of publicity is a factor in assessing the reasonableness of the roadblock” and that the “absence of
evidence in this record regarding the publicity or lack of publicity surrounding this roadblock . . . is
indicative of the State’s overall failure to show that this roadblock was established in accordance
with supervisory and administrative standards.” Downey, 945 S.W.2d at 111 n.8. Thus, while
advance publicity is not required by General Order 410 and while the absence of publicity would not
render a roadblock unconstitutional in every situation, it may be considered as another factor
weighing against the reasonableness of this roadblock.

        Accordingly, we hold that the roadblock at issue in this case resulted in an unreasonable
seizure of the Defendant in violation of the Tennessee Constitution and our supreme court’s decision
in Downey. Because the decisions regarding whether to conduct the roadblock, when to conduct the


         3
          W e note that the Tennessee Department of Safety has addressed this issue in General Order 410-1, which
governs sobriety chec kpoints. Pursuant to that order, the location and time of all sobriety checkpoints must be approved
by the Colonel, D eputy Com missioner, or a designated representa tive at least five days p rior to cond ucting the
checkpo int.

                                                          -9-
roadblock, where to conduct the roadblock, and how to conduct the roadblock were all made by an
officer in the field, the roadblock was not “carried out pursuant to a plan embodying explicit, neutral
limitations on the conduct of individual officers,” but was instead an “arbitrary invasion[] solely at
the unfettered discretion of officers in the field.” See id. at 110. Therefore, we reverse the
Defendant’s conviction and the trial court’s order denying the motion to suppress, and we remand
this case to the trial court for further proceedings consistent with this opinion.



                                                        ___________________________________
                                                        DAVID H. WELLES, JUDGE




                                                 -10-